563 So. 2d 1358 (1990)
Diane Adria KRUEGER
v.
Nabil M. CHEHADEH.
No. 90-CA-0008.
Court of Appeal of Louisiana, Fourth Circuit.
July 17, 1990.
Rehearing Denied August 8, 1990.
Nabil M. Chehadeh, New Orleans, In pro per., appellant.
Stephen J. Windhorst, Gretna, for appellee.
Before GARRISON, KLEES and CIACCIO, JJ.

ORDER
CIACCIO, Judge.
This matter was originally brought before us as an appeal from a judgment on defendant's motion to compel production of *1359 documents. Plaintiff, Nabil Chehadeh, brought a rule to decrease child support payments and defendant, Diane Krueger, filed a request for production of documents in connection with this rule. Plaintiff failed to comply with this request, and defendant filed a motion to compel production and for attorney's fees. Following a hearing on this motion, the trial court ordered plaintiff to produce these documents and also ordered plaintiff to pay attorney's fees to defendant in the amount of $300.00 for prosecution of the motion to compel. Plaintiff is now alleging that the trial court erred in awarding attorney's fees to defendant and in failing to award his costs in defending the motion.
At the outset, we find that a judgment on a motion to compel discovery in this instance does not result in a final judgment, but rather is an interlocutory order. The proper remedy is therefore an application for supervisory writ, not an appeal. La.C.C.P. article 2083; Laborde v. De-Blanc, 532 So. 2d 829 (La.App. 4th Cir. 1988).
We believe that an appeal was erroneously ordered by the trial court and we therefore dismiss this appeal. However, the parties have nonetheless briefed the issue, and we will consider the matter as a supervisory writ so that we may consider the merits of the court's ruling.
After reviewing the applicable law, record and briefs of counsel, this panel agrees with the ruling of the trial court on defendant's motion to compel. The record indicates that defendant requested the production of relevant documents in preparation for plaintiff's rule to decrease child support which were not supplied by plaintiff, despite several attempts by defendant. La.C.C.P. article 1471 authorizes the trial court to award attorney's fees for failure to comply with discovery, and we find no abuse of the trial court's discretion in making such an award and in refusing to award costs to plaintiff for defending the motion to compel.